ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_06_FR.txt.       OPINION DISSIDENTE DE M. LE JUGE BENNOUNA



   Opportunité pour la Cour de donner un avis consultatif — Respect de l’inté-
grité de la fonction judiciaire de la Cour — Demandes frivoles d’avis consulta-
 ifs — Substitution de la Cour au Conseil de sécurité dans l’exercice de ses
 esponsabilités politiques — Sens et portée de la question posée à la
Cour — Conformité au droit international de la déclaration d’indépendance
adoptée dans le contexte d’un territoire administré par les Nations Unies — Iden-
 ité des auteurs de la déclaration unilatérale d’indépendance — Conséquences du
blocage du Conseil de sécurité — Interprétation du « silence » en droit interna-
 ional — Lex specialis et droit international général — Cadre constitutionnel
établi par la MINUK.

   1. Avant d’en venir aux raisons qui ne m’ont pas permis de me rallier
à l’avis de la Cour, je voudrais tout d’abord examiner l’opportunité
même pour celle-ci de s’engager dans un exercice aussi périlleux pour elle,
en tant qu’organe judiciaire principal des Nations Unies, en répondant à
 a demande d’avis consultatif qui lui a été adressée par l’Assemblée géné-
rale dans sa résolution 63/3 du 8 octobre 2008.
   2. Cette résolution a été adoptée dans des conditions sans précédent
dans l’histoire des Nations Unies. En effet, c’est la première fois que
 ’Assemblée générale demande un avis consultatif sur une question qui
n’était pas, en tant que telle, à son ordre du jour et qu’elle traitait, jusque-
 à, essentiellement sous l’angle de l’autorisation des dépenses de la
Mission d’administration intérimaire des Nations Unies au Kosovo
 MINUK). Il est admis que l’ensemble de cette question relevait, en
substance, de la compétence exclusive du Conseil de sécurité depuis
au moins une dizaine d’années, en particulier depuis que cet organe a
décidé de placer le territoire du Kosovo sous administration interna-
 ionale (résolution 1244 du 10 juin 1999) ; à l’exception cependant
de la résolution 54/183 de l’Assemblée générale, en date du 17 décembre
1999, sur la situation des droits de l’homme au Kosovo (avis,
par. 38).
   3. Je pense que, si elle avait refusé de répondre à cette demande, la
Cour aurait pu donner un coup d’arrêt à toutes les demandes « frivoles »
d’avis que des organes politiques pourraient être tentés, à l’avenir, de lui
adresser et de protéger par là même l’intégrité de sa fonction judiciaire.
Ce qui est surtout en cause dans cette affaire, c’est la protection de la
Cour elle-même contre des tentatives visant à l’instrumentaliser dans un
débat politique, plutôt que la protection de l’équilibre entre les organes
politiques principaux des Nations Unies (Assemblée générale et Conseil
de sécurité), question à laquelle la Cour a consacré des développements
étendus (ibid., par. 37-48), ou encore la question de l’autodétermination

101

et de l’indépendance du Kosovo, qui a été écartée, à juste titre, comme ne
relevant pas de la demande d’avis (avis, par. 83).


   1. L’OPPORTUNITÉ POUR LA COUR DE DONNER UN AVIS CONSULTATIF

   4. Il convient de rappeler que, lorsque la Cour est saisie d’une demande
d’avis consultatif, conformément à l’article 65 de son Statut, la Cour n’est
pas tenue d’y donner suite si elle considère qu’une réponse de sa part à la
question posée serait « incompatible avec le caractère judiciaire de la
Cour » (Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 25,
par. 33).
   5. Certes, la Cour a rappelé à maintes reprises, dans sa jurisprudence,
son pouvoir discrétionnaire d’apprécier l’opportunité de donner un avis
consultatif (depuis l’affaire de l’Interprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis consul-
 atif, C.I.J. Recueil 1950), mais elle ne l’a, jusqu’à présent, jamais exercé,
au point que la doctrine s’est mise à douter de son existence réelle. En
effet, la Cour en vient, en fin de compte, à faire dépendre l’opportunité de
donner son avis de l’organe requérant lui-même, se privant ainsi de son
pouvoir propre d’appréciation (Robert Kolb, « De la prétendue discré-
 ion de la Cour internationale de Justice de refuser de donner un avis
consultatif », dans L’ordre juridique international, un système en quête
d’équité et d’universalité : liber amicorum Georges Abi-Saab, 2001, p. 609-
627). La Cour s’est montrée très réticente pour refuser de participer à
 ’action des Nations Unies lorsqu’elle lui est demandée par l’un de ses
organes. Elle a ainsi encadré de façon stricte son pouvoir discrétionnaire,
en posant comme condition à son exercice l’existence de « raisons déci-
sives » (compelling reasons) pour ne pas donner un avis, sans d’ailleurs
préciser ce qu’elle entend par là.
   6. Cependant, la question de la compatibilité d’une demande d’avis
avec les fonctions de la Cour et son caractère judiciaire reste entière,
même si, jusqu’à présent, aucun cas d’incompatibilité n’a été relevé.
   7. La Cour a été confrontée dans l’affaire du Kosovo à une situation
 nédite puisqu’il lui est demandé finalement de s’ériger en décideur poli-
 ique, au lieu et place du Conseil de sécurité. En d’autres termes, on a
cherché, au travers de cette demande d’avis consultatif, à lui faire assu-
mer les fonctions d’un organe politique des Nations Unies, le Conseil de
sécurité, fonctions auxquelles celui-ci n’a pas pu faire face.

   8. Il est demandé à la Cour de donner son avis sur le point de savoir si
 a déclaration unilatérale d’indépendance (DUI), du 17 février 2008, des
 nstitutions provisoires d’administration autonome du Kosovo est
conforme au droit international ; mais la réponse à cette question ne peut
se limiter à l’analyse de la déclaration en tant qu’acte formel, la Cour doit
nécessairement examiner son contenu et sa portée, ainsi que les circons-
 ances dans lesquelles elle a été adoptée. De ce point de vue, la Cour ne

102

peut se contenter de considérations d’ordre général selon lesquelles elle ne
peut se substituer à l’appréciation de l’organe demandeur ou elle n’est pas
à même d’apprécier le risque des conséquences négatives que son avis
pourrait avoir (avis, par. 35).
   9. Ainsi qu’on le verra plus loin, la déclaration a été adoptée par les
 nstitutions provisoires d’administration autonome du Kosovo mises en
place par la résolution 1244 du Conseil de sécurité. Elle fait suite à la mis-
sion confiée par le Secrétaire général des Nations Unies, M. Kofi Annan,
en novembre 2005, à son envoyé spécial, M. Martti Ahtisaari, afin de
conduire le processus politique, dans le contexte de la résolution 1244,
visant à déterminer le statut futur du Kosovo, au travers d’un règlement
négocié.
   10. M. Martti Ahtisaari a été appelé ainsi à servir de médiateur entre
 a Serbie et les représentants des institutions (l’Assemblée) du Kosovo
pour qu’ils parviennent à un accord sur le statut futur du territoire,
accord qui devra être entériné par le Conseil de sécurité.

   11. Dans son rapport final du 26 mars 2007 sur le statut futur du
Kosovo, transmis au Conseil de sécurité par le Secrétaire général,
M. Ban Ki-moon, et avec le soutien de celui-ci, M. Ahtisaari a considéré
que « [l]’indépendance est la seule option qui permettrait d’assurer la sta-
bilité politique et la viabilité économique du Kosovo », et il a proposé que
cette indépendance s’exerce, dans un premier temps, sous la supervision
et avec l’appui d’une présence civile et militaire internationale. Enfin,
M. Ahtisaari a exhorté le Conseil de sécurité à approuver sa proposition
 rapport transmis au président du Conseil de sécurité par lettre du Secré-
 aire général, en date du 26 mars 2007, S/2007/168).
   12. Il reviendra finalement à l’Assemblée du Kosovo de le faire, en se
substituant ainsi au Conseil de sécurité. Par la suite, la Serbie en est
venue à solliciter, au travers de l’Assemblée générale des Nations Unies,
cette Cour pour se prononcer sur la déclaration d’indépendance du
17 février 2008, par laquelle une telle substitution est intervenue, afin de
dire si elle est conforme au droit international. Dès lors, il est clair que,
en donnant l’avis consultatif qui lui est demandé, la Cour apprécie, même
 ndirectement, la validité des conclusions du rapport Ahtisaari, rôle qui
revient à titre exclusif au Conseil de sécurité, organe politique, investi par
 a Charte des Nations Unies de la responsabilité principale en matière de
maintien de la paix et de la sécurité internationales. En effet, cet organe,
en adoptant la résolution 1244, sur la base du chapitre VII de la Charte,
a institué une administration intérimaire au Kosovo et initié, au bout
d’une dizaine d’années, un processus pour y mettre un terme, tout en
décidant du statut définitif du territoire.
   13. Comment, dans ces conditions, la Cour peut-elle se prononcer sur
 a conformité au droit international de la déclaration d’indépendance du
Kosovo, alors qu’une telle appréciation relève du Conseil de sécurité et
de lui seul, et que cet organe ne lui a pas demandé son avis à ce sujet ?
   14. C’est pour cela que la Cour aurait dû, dans cette affaire, user de

103

son pouvoir discrétionnaire et refuser de donner son avis sur une ques-
 ion qui est incompatible avec sa qualité d’organe judiciaire. En effet,
par-delà la question de la conformité au droit international de la décla-
ration d’indépendance, ce qui est en jeu c’est l’exercice de ses pouvoirs
par un organe politique des Nations Unies, le Conseil de sécurité. Quant
au rapport Ahtisaari, on sait que, tant que le Conseil ne s’est pas pro-
noncé à son sujet, il n’engage que son auteur.
   15. Il est essentiel pour la Cour de veiller, dans l’exercice de sa fonc-
 ion consultative, à ce qu’elle ne soit pas instrumentalisée en faveur de
 elle ou telle stratégie proprement politique, et en particulier, dans cette
affaire, à ne pas être enrôlée soit dans la campagne visant à rassembler le
maximum de reconnaissances de l’indépendance du Kosovo par d’autres
Etats, soit dans celle tendant à les restreindre au minimum ; alors que le
Conseil de sécurité, auquel il revenait en premier de se prononcer sur
 ’option de l’indépendance, ne l’a pas fait.
   16. Je suis conscient du fait que la Cour a le devoir de contribuer, sur
 e plan juridique, à l’action des Nations Unies, mais, en l’occurrence, la
décision sur le statut futur du Kosovo ne relève pas de l’Assemblée géné-
rale, d’où émane la demande d’avis adressée à la Cour, mais du Conseil
de sécurité. La Cour, en effet, ne peut, dans cette affaire, se prononcer sur
 a légalité de la déclaration d’indépendance sans s’ingérer dans le proces-
sus politique de maintien de la paix mis en place par le Conseil de sécurité
 l y a une dizaine d’années et que cet organe n’a pu mener à son terme.
   17. La réponse de la Cour aurait été concevable si le débat au fond sur
 e Kosovo s’était déplacé du Conseil de sécurité à l’Assemblée générale à
 a faveur, par exemple, de la convocation d’une session extraordinaire
d’urgence de l’Assemblée générale, conformément à la résolution 377 A
 V) intitulée « L’union pour le maintien de la paix », comme ce fut le cas
pour la demande d’avis consultatif par l’Assemblée générale concernant
 ’affaire des Conséquences juridiques de l’édification d’un mur dans le ter-
ritoire palestinien occupé (avis consultatif, C.I.J. Recueil 2004 (I), p. 145-
146, par. 18-19). Encore que, dans ce dernier cas, l’Assemblée générale a
été en permanence associée au débat sur la question du Moyen-Orient et
 a question palestinienne, depuis le plan de partage de 1947, qui ont été
 nscrites année après année à son ordre du jour. Par contre, l’affaire du
Kosovo a été placée, depuis l’intervention armée des forces de l’OTAN
en Serbie, en 1999, sous l’unique responsabilité du Conseil de sécurité.
   18. Dès lors, si la Serbie a initié l’inscription à l’ordre du jour de
 ’Assemblée générale d’une demande d’avis consultatif de la Cour, c’était
non pas pour que celle-ci puisse se prononcer sur certains aspects juridi-
ques du débat engagé par l’Assemblée au sujet de l’affaire du Kosovo,
mais parce qu’elle y voyait la seule possibilité qui lui était encore offerte
pour remettre en cause la déclaration unilatérale d’indépendance
du 17 février 2008. Il ne s’agit pas, en l’occurrence, des « motifs ayant ins-
piré les Etats qui sont à l’origine ... [de la] demande d’avis consultatif » et
qui « ne sont pas pertinents au regard de l’exercice par la Cour de son
pouvoir discrétionnaire » (avis, par. 33) ; mais plutôt de l’appréciation de

104

 a situation au Kosovo et de son traitement par les Nations Unies, au
moment de l’adoption par l’Assemblée générale de la demande d’avis
 e 8 octobre 2008.
   19. D’ailleurs, il n’y a pas eu de véritable débat sur la question du sta-
 ut du Kosovo lors de l’adoption de la résolution 63/3 de l’Assemblée
générale demandant à la Cour un avis consultatif (Assemblée générale,
soixante-troisième session, A/63/PV.22, le 8 octobre 2008).
   20. On peut se demander, dès lors, si la demande d’avis adoptée par
 ’Assemblée (par 77 voix contre 6, avec 74 abstentions) est compatible
avec les fonctions de la Cour en tant qu’organe judiciaire, telles qu’elles
ont été définies par la Charte des Nations Unies et par le Statut de cette
 uridiction.
   21. D’ailleurs, quelle que soit la réponse de la Cour à la question de
 ’Assemblée générale, elle n’assistera en aucune façon cet organe politique,
 equel ne peut, à la lumière de l’avis, ni modifier la résolution 1244 du
Conseil de sécurité ni l’interpréter en conséquence ; cette tâche revenant à
 ’organe qui l’a adoptée. Il ne suffit pas de dire que seule l’Assemblée est à
même d’apprécier les raisons qui l’ont amenée à demander un avis consul-
 atif (avis, par. 34) ; car ce serait, de la part de la Cour, renoncer, pure-
ment et simplement, à l’exercice de son pouvoir d’appréciation de l’oppor-
 unité de donner un tel avis. Or, l’ensemble des protagonistes de l’affaire
du Kosovo ont tenu à préciser à l’avance, notamment devant la Cour, que
 ’avis, quel qu’il soit, n’aura aucun impact sur leur position par rapport à
 a déclaration d’indépendance. Dès lors, l’avis consultatif ne pourra que
servir d’argument dans le débat politique en cours entre les partisans de la
reconnaissance de l’indépendance du Kosovo et ceux qui s’y opposent.
   22. En étant enrôlée de cette façon, la Cour a tout à perdre dans ce jeu
politique, sans contribuer réellement ni à l’atténuation des tensions sus-
citées par la déclaration unilatérale d’indépendance, ni à la clarification
des fonctions et de la responsabilité des Nations Unies à l’égard d’un ter-
ritoire placé sous leur administration.
   23. Par ailleurs, depuis la déclaration d’indépendance du 17 février
2008, le fait accompli de la création du Kosovo en tant qu’entité indé-
pendante s’est inscrit sur le terrain, en marginalisant de facto et de plus
en plus la présence des Nations Unies et de leur administration. Une telle
situation rend encore plus problématique et douteuse l’opportunité de
répondre à la question posée par l’Assemblée générale, alors que l’Orga-
nisation des Nations Unies a donné l’impression de s’accommoder du
nouvel état des choses (mais pouvait-elle faire autrement ?).
   24. La Cour doit veiller elle-même au respect de l’intégrité de sa fonc-
 ion judiciaire aussi bien en matière contentieuse qu’en matière consulta-
 ive, comme elle l’a rappelé avec force dans son arrêt du 2 décembre 1963
dans l’affaire du Cameroun septentrional (Cameroun c. Royaume-Uni),
exceptions préliminaires :

      « la Cour permanente de Justice internationale et la Cour actuelle
      ont toutes deux souligné que le pouvoir conféré à la Cour de rendre

105

      des avis consultatifs doit s’exercer dans le cadre de la fonction judi-
      ciaire. Les deux Cours ont eu l’occasion de formuler, à propos de
      demandes d’avis consultatifs, des observations qui s’appliquent éga-
      lement au rôle que doit jouer la Cour en matière contentieuse ; dans
      les deux cas, la Cour exerce une fonction judiciaire. Cette fonction
      est soumise à des limitations inhérentes qui, pour n’être ni faciles à
      classer, ni fréquentes en pratique, n’en sont pas moins impérieuses en
      tant qu’obstacles décisifs au règlement judiciaire. Quoi qu’il en soit,
      c’est toujours à la Cour qu’il appartient de déterminer si ses fonc-
      tions judiciaires sont en jeu. La Cour actuelle s’est toujours inspirée,
      comme la Cour permanente de Justice internationale, du principe
      posé par celle-ci le 23 juillet 1923 dans l’affaire du Statut de la Caré-
      lie orientale :
          « La Cour, étant une Cour de Justice, ne peut pas se départir des
        règles essentielles qui dirigent son activité de tribunal, même
        lorsqu’elle donne des avis consultatifs. » (C.P.J.I., série B n° 5,
        p. 29.) » (Cameroun septentrional (Cameroun c. Royaume-Uni),
        exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 30.)
   25. Si la Cour ne peut se substituer au Conseil de sécurité dans l’exer-
cice de ses responsabilités, elle ne peut non plus servir de caution légale à
une politique de fait accompli fondée sur le simple rapport de forces. Elle
se doit de préserver son rôle, qui est de dire le droit avec clarté et en toute
 ndépendance. Et c’est là que se trouve la garantie de sa crédibilité, dans
 ’exercice de ses fonctions judiciaires au service de la communauté inter-
nationale.
   26. Ce sont là autant de raisons qui m’ont amené à voter contre la
décision de la Cour de donner un avis consultatif dans cette affaire. Cela
étant, la réponse de la Cour à la demande de l’Assemblée générale ne m’a
pas paru convaincante et je vais maintenant m’en expliquer.


              2. LA PORTÉE ET LE SENS DE LA QUESTION POSÉE

   27. Ce deuxième aspect de l’avis est bien entendu lié au précédent. En
effet, alors que la Cour refuse d’apprécier aussi bien les motivations de
 ’Assemblée générale que les objectifs qu’elle poursuivait au travers de sa
demande d’avis, elle s’est crue autorisée néanmoins à modifier l’intitulé
de celle-ci, au point d’en bouleverser le sens et la portée.

  28. La Cour tire argument du fait que le point de l’ordre du jour sous
equel la résolution 63/3 a été examinée ainsi que l’intitulé de celle-ci ne
mentionnent pas l’identité des auteurs de la déclaration unilatérale d’indé-
pendance, et que, lors du débat consacré au projet de résolution, cette
dernière question n’a pas été soulevée, pour conclure qu’elle est libre « de
déterminer elle-même si cette déclaration a été prononcée par les insti-

106

 utions provisoires d’administration autonome ou par une autre entité »
 avis, par. 54).
   29. Pourtant, la question de l’Assemblée générale est on ne peut plus
claire et rien dans le débat qui a précédé l’adoption de la résolution 63/3
du 8 octobre 2008 ne permet de considérer que l’Assemblée générale ne
s’intéressait qu’à la conformité de la déclaration d’indépendance au droit
 nternational, quels que soient les auteurs de cette déclaration. Est-ce
parce que les participants au débat consacré au projet de résolution
 A/63/PV.22) n’ont pas soulevé la question de l’identité des auteurs de la
déclaration que cette question ne serait pas essentielle pour l’organe
demandeur, ou est-ce plutôt parce que précisément elle va de soi pour
 ’ensemble des Etats Membres de l’ONU que ceux-ci n’ont, de ce fait, pas
 ugé nécessaire de la discuter ou de la contester ? Quant à la différence
relevée par la Cour entre l’intitulé du point de l’ordre du jour, celui de la
résolution, et la question soumise à la Cour, on ne voit pas quelle peut
être sa pertinence puisque, ce qui compte pour la Cour, c’est bien le
contenu de la question posée par l’Assemblée générale.
   30. Or, cette question n’a nul besoin d’être interprétée. La Cour
d’ailleurs le reconnaît : « la question posée par l’Assemblée générale est
clairement formulée. C’est une question circonscrite et précise. » (Avis,
par. 51.) Or, l’Assemblée générale n’a pas demandé à la Cour de donner
son avis sur la conformité en droit international de n’importe quelle
déclaration d’indépendance, mais de celle qui a été adoptée le 17 février
2008 par les institutions provisoires d’administration autonome du
Kosovo, institutions qui ont été créées par l’Organisation des
Nations Unies avec des compétences précises. Pourtant, le représentant
de la Grande-Bretagne avait adressé, le 2 octobre 2008, préalablement à
 ’adoption de la résolution 63/3, une note explicative au président de
 ’Assemblée générale dans laquelle il a indiqué :
         « Il serait utile de savoir si la Serbie cherche à se concentrer sur la
      question plus étroite de la compétence des institutions provisoires
      d’administration autonome du Kosovo et, dans l’affirmative, de se
      demander précisément de quelle manière cette question est liée au
      statut actuel du Kosovo. » (A/63/461 du 2 octobre 2008.)
   31. La réponse à cette question a été donnée par la Serbie et par
 ’Assemblée générale. Il s’agit bien de l’appréciation d’un acte adopté par
 es institutions provisoires d’administration autonome du Kosovo et non
de n’importe quel acte provenant d’une centaine de personnes qui se
seraient autoproclamées représentantes du peuple.
   32. La seule institution reconnue par l’ONU, à ce moment-là, comme
représentant le peuple du Kosovo était l’Assemblée élue des institutions
provisoires d’administration autonome. En supposant même que la Cour
en arrive à la conclusion que la déclaration d’indépendance n’a pas été
adoptée par l’Assemblée des institutions provisoires d’administration
autonome du Kosovo en tant que telle, contrairement à l’affirmation de
 ’Assemblée générale des Nations Unies, ne devrait-elle pas alors user de

107

son pouvoir d’opportunité et ne pas répondre à une question qui aurait
été vidée de son contenu et de sa portée ? Car, enfin, l’Assemblée générale
n’attend pas de la Cour qu’elle lui donne son avis juridique sur une ques-
 ion qu’elle ne lui a pas posée, à savoir la déclaration émise par une cen-
 aine de personnes, sans lien avec l’organisation universelle.
   33. Il est arrivé à la Cour d’élargir la question posée afin d’y répondre
 e plus complètement possible (Interprétation de l’accord du 25 mars 1951
entre l’OMS et l’Egypte, avis consultatif, C.I.J. Recueil 1980, p. 88-89,
par. 35). Elle a procédé de même dans l’avis consultatif sur Certaines
dépenses des Nations Unies (article 17, paragraphe 2, de la Charte)
 C.I.J. Recueil 1962, p. 156-157), où elle s’est proposé « d’examiner l’ar-
 icle 17 en lui-même et dans ses relations avec le reste de la Charte » ; de
même a-t-elle dû clarifier la question posée lorsqu’elle lui paraissait « mal
posée et vague » (Demande de réformation du jugement n° 273 du Tribu-
nal administratif des Nations Unies, avis consultatif, C.I.J. Recueil 1982,
p. 348, par. 46). Mais nous restons là dans les limites des fonctions judi-
ciaires de la Cour consistant à prendre en compte l’ensemble du droit
applicable ou à interpréter un texte confus ou imprécis.

   34. Nulle part, cependant, la Cour n’a requalifié la question posée
d’une façon contraire à son objet et à son but, qui sont, en l’espèce, de
savoir si la déclaration d’indépendance du 17 février 2008 relève ou non
de la compétence des institutions provisoires d’administration autonome
du Kosovo, ainsi que l’avait souligné le représentant de la Grande-
Bretagne dans sa lettre précitée du 2 octobre 2008 au président de
 ’Assemblée générale.
   35. Si la Cour pouvait discrétionnairement aller jusque-là, en répon-
dant finalement à une question qu’elle a elle-même, au préalable, calibrée
pour la faire entrer dans un certain moule, alors elle porterait sérieuse-
ment atteinte au sentiment de sécurité juridique qui devrait prévaloir au
sein des Etats et des organes de l’Organisation des Nations Unies qui
s’adressent à elle.


               3. LA CONFORMITÉ AU DROIT INTERNATIONAL
            DE LA DÉCLARATION UNILATÉRALE D’INDÉPENDANCE


   36. L’Assemblée générale a tenu à qualifier la déclaration d’indépen-
dance unilatérale pour bien préciser qu’elle émane d’une seule des parties
 l’Assemblée des institutions provisoires d’administration autonome du
Kosovo), engagée dans le processus politique, sur la base de la résolu-
 ion 1244 du Conseil de sécurité, en date du 10 juin 1999, en vue de déter-
miner le statut définitif du Kosovo.
   37. La Cour était invitée par l’Assemblée générale à donner son avis
sur la conformité d’une telle déclaration au droit international. Pour ce
 aire, elle aurait dû, tout d’abord, déterminer le droit international appli-
cable en la matière.

108

   38. Or, si la Cour relate le régime juridique mis en place par le Conseil
de sécurité, par le moyen de la résolution 1244 et des règlements adoptés
par le représentant spécial du Secrétaire général et par la MINUK (avis,
par. 58-63), elle ne définit, au préalable, ni les règles de droit international
général applicables, ni comment elle devrait procéder pour apprécier la
conformité de la déclaration unilatérale à ces deux séries de normes. Elle
devrait normalement se pencher d’abord sur la lex specialis applicable
 soit le droit des Nations Unies) avant de s’interroger sur la conformité
de la déclaration au droit international général. Ainsi que l’avait souligné
 e président du groupe d’études de la Commission du droit international
sur la fragmentation du droit international : « La priorité était souvent
accordée à une norme spéciale parce qu’elle prenait mieux en compte non
seulement les impératifs du contexte mais aussi l’intention de ceux qui
devaient être liés par elle. » (Rapport de la Commission du droit interna-
 ional, 2004, A/59/10, p. 289.)
   39. La Cour a choisi, au contraire, de se pencher sur « la licéité des
déclarations d’indépendance en droit international général » (avis,
par. 78). Or, l’Assemblée générale n’a pas demandé à la Cour de se pro-
noncer, dans l’abstrait, sur les déclarations d’indépendance en général,
mais sur une déclaration particulière adoptée dans un contexte déterminé
— celui d’un territoire placé, par le Conseil, sous administration des
Nations Unies — alors que la résolution 1244 du Conseil de sécurité
était, et est toujours, en vigueur. D’ailleurs cela n’aurait aucun sens
d’apprécier la conformité au droit international d’une déclaration d’indé-
pendance quels qu’en soient le ou les auteurs et quel que soit le contexte
de son adoption. De même, la conclusion de la Cour à ce propos est elle-
même dénuée de signification :
      « la Cour estime que le droit international général ne comporte
      aucune interdiction applicable des déclarations d’indépendance. En
      conséquence, elle conclut que la déclaration d’indépendance du
      17 février 2008 n’a pas violé le droit international général. » (Ibid.,
      par. 84.)
   40. Il s’agit là tout au plus d’un sophisme, soit un raisonnement qui
n’est logique qu’en apparence, puisqu’il part de l’idée que ce qui est va-
 able pour le tout est valable pour la partie. En effet, dans la mesure où
 es principes du droit international général, l’intégrité territoriale et l’auto-
détermination, devraient s’analyser, en l’occurrence, dans le contexte
d’un territoire administré par les Nations Unies, la conclusion de la Cour
ne pouvait être émise avant que le droit régissant ce territoire n’ait été
examiné, au préalable, dans sa relation avec la déclaration d’indépen-
dance.
   41. Ce n’est que dans un deuxième temps que la Cour parvient à la
conclusion selon laquelle « la résolution 1244 (1999) du Conseil de sécu-
rité et le cadre constitutionnel font partie du droit international qu’il
convient de considérer pour répondre à la question posée par l’Assemblée
générale dans sa demande d’avis consultatif » (ibid., par. 93).

109

    42. Certes, la résolution 1244 visait, comme le rappelle la Cour, à
mettre en place un cadre provisoire pour l’administration autonome du
Kosovo, mais je ne vois pas ce qui permet ensuite à la Cour de considérer
que, « lors de l’adoption de la résolution, la conviction prévalait que
 e statut final du Kosovo découlerait du cadre institutionnel établi par
celle-ci et serait élaboré dans ce cadre » (avis, par. 104).
    43. Il s’agit simplement pour la MINUK de faciliter un processus poli-
 ique visant à déterminer le statut futur du Kosovo en tenant compte des
accords de Rambouillet. C’est le processus politique que l’envoyé spécial,
M. Ahtisaari, a été appelé, par le Conseil de sécurité, à conduire par le
moyen d’une négociation entre la Serbie et les représentants élus du
Kosovo (Assemblée) ; les deux parties n’étant pas parvenues à se mettre
d’accord, M. Ahtisaari a proposé au Conseil un plan de règlement que
celui-ci n’a jamais approuvé.
    44. Que les auteurs de la déclaration, membres de l’Assemblée des ins-
 itutions provisoires d’administration autonome du Kosovo, se soient
référés à l’échec des négociations et qu’ils n’aient pas entendu agir dans le
cadre du régime intérimaire d’administration autonome (ibid., par. 105),
ces éléments ne peuvent en eux-mêmes changer la nature juridique d’un
acte adopté par l’Assemblée des institutions provisoires d’administration
autonome du Kosovo. En droit, il ne suffit pas pour une institution
d’adopter un acte qui excède ses compétences (ultra vires) pour que le
 ien juridique entre cette institution et l’acte en question soit rompu.
Dans un tel cas, l’institution doit être considérée comme ayant enfreint le
cadre légal qui la justifie et la légitime.
    45. De même, ce n’est pas parce que l’Assemblée a empiété sur les pou-
voirs du représentant spécial (ibid., par. 106), en opérant dans le domaine
des relations extérieures du Kosovo, qu’elle doit être considérée comme
agissant à un autre titre ou en tant qu’entité qui n’a plus rien à voir
avec les institutions provisoires d’administration autonome du Kosovo.
Là aussi, elle a tout simplement commis, en droit international, un acte
 llicite.
    46. La démonstration de la Cour, tendant à laver la déclaration de tout
soupçon d’illégalité par rapport au droit des Nations Unies, a consisté
à la détacher de l’institution (l’Assemblée) qui a été créée dans ce cadre :

      « la déclaration d’indépendance du 17 février 2008 n’est pas le fait de
      l’Assemblée du Kosovo ... mais est celui de personnes ayant agi de
      concert en leur qualité de représentants du peuple du Kosovo, en
      dehors du cadre de l’administration intérimaire » (ibid., par. 109).

Et, pour cela, la Cour s’appuie sur la terminologie employée et la procé-
dure suivie (ibid., par. 107). Ainsi, il suffirait pour les auteurs de la décla-
ration de modifier la présentation de leur texte et de se présenter comme
« les dirigeants démocratiquement élus du peuple » pour qu’ils ne soient
plus tenus par le cadre constitutionnel du Kosovo, qui dispose pourtant

110

que « les institutions provisoires d’administration autonome du Kosovo
et leurs fonctionnaires ... exercent leurs attributions conformément aux
dispositions de la résolution 1244 (1999) du Conseil de sécurité et à celles
énoncées dans le cadre constitutionnel ». Si on suivait jusqu’au bout un
 el raisonnement, il suffirait, en quelque sorte, de se mettre hors la loi
pour ne plus avoir à respecter la loi.
   47. En vue de clarifier cet aspect de la question, j’avais demandé, au
cours des plaidoiries orales, aux participants et, en particulier, aux auteurs
de la déclaration d’indépendance (CR 2009/33, p. 24) si, lors de la cam-
pagne pour l’élection de l’Assemblée des institutions provisoires, en
novembre 2007, la question de l’adoption d’une telle déclaration avait été
évoquée d’une manière ou d’une autre. La réponse a été négative, de
 a part aussi bien des auteurs de la déclaration d’indépendance que de la
Serbie (réponses des auteurs de la déclaration d’indépendance et de la
République de Serbie, datées du 22 décembre 2009). En effet, si les mem-
bres de l’Assemblée, élus le 17 novembre 2007, entendaient exprimer la
« volonté du peuple » le 17 février 2008 dans une déclaration, il aurait
 allu, pour le moins, qu’ils en aient fait état devant leurs électeurs.
   48. Il est très significatif que, lorsqu’il a rendu compte au Conseil
de sécurité, lors de la séance qu’il a tenue le 18 février 2008 (S/PV.5839),
au lendemain de l’adoption de la déclaration d’indépendance du Ko-
sovo du 17 février 2008, le Secrétaire général des Nations Unies l’a fait
de la sorte : « Hier, mon représentant spécial pour le Kosovo m’a infor-
mé que l’Assemblée des institutions provisoires d’administration auto-
nome du Kosovo s’était réunie pour adopter une déclaration d’indé-
pendance par laquelle le Kosovo a été proclamé Etat souverain et
 ndépendant. »
   49. D’autre part, dans son rapport au Conseil de sécurité sur la Mis-
sion d’administration intérimaire des Nations Unies au Kosovo du
28 mars 2008 (S/2008/211), le Secrétaire général, après avoir rappelé la
clôture du processus électoral au Kosovo, le 19 décembre 2007, et la céré-
monie de prestation de serment par les membres de l’Assemblée du
Kosovo, le 4 janvier 2008, a ajouté : « Lors d’une séance tenue le 17 février,
 ’Assemblée du Kosovo a adopté une « déclaration d’indépendance » pro-
clamant le Kosovo Etat indépendant et souverain. » Je suppose que le
Secrétaire général ainsi que son envoyé spécial se sont appuyés également
sur le discours du premier ministre du Kosovo lui-même, le 17 février 2008,
 orsqu’il s’est adressé à la session extraordinaire de l’Assemblée du
Kosovo :
      « Today, the President of Kosovo and myself, as the Prime Minister
      of Kosovo, have officially requested from the President of the Assem-
      bly, Mr Krasniqi ; to call for a special session with two agenda items,
         This invitation for a special session is extended in accordance with
      the Kosovo Constitutional framework, whereby we present two
      items on the agenda :
      1. Declaration of independence for Kosovo, and

111

      2. Presentation of Kosovo State symbols. » (Contribution écrite des
         auteurs de la déclaration unilatérale d’indépendance, en date du
         17 avril 2009, annexe 2.)
   50. Par conséquent, il ne faisait aucun doute, pour le Secrétaire géné-
ral et son représentant spécial au Kosovo, que la déclaration émanait
bien de l’Assemblée des institutions provisoires d’administration auto-
nome du Kosovo récemment élue.
   51. Le sérieux problème posé par une telle déclaration, par rapport à
 a Mission des Nations Unies et au mandat que lui a confié le Conseil de
sécurité, n’a pas, bien entendu, échappé au Secrétaire général :
        « J’ai immédiatement porté cette information à l’attention du
      Conseil de sécurité. Ce faisant, j’ai réaffirmé qu’en attendant un avis
      du Conseil l’ONU considérerait que la résolution 1244 (1999) restait
      en vigueur et constituait le cadre juridique de l’exercice du mandat
      de la MINUK, laquelle continuerait de s’acquitter de sa mission à la
      lumière de l’évolution de la situation. » (Rapport du Secrétaire géné-
      ral sur la Mission d’administration intérimaire des Nations Unies au
      Kosovo, S/2008/211 du 28 mars 2008.)


   52. Il ne faut d’ailleurs pas perdre de vue que, par le passé, lorsque
 ’Assemblée du Kosovo s’est reconnu, dans sa résolution du 7 novembre
2002, le droit de déterminer le statut futur du Kosovo, le représentant spé-
cial du Secrétaire général des Nations Unies a déclaré le même jour :
         « Le Kosovo est placé sous l’autorité de la résolution 1244 (1999)
      du Conseil de sécurité. Ni Belgrade ni Pristina ne peuvent préjuger
      du futur statut du Kosovo. Celui-ci reste à déterminer et le sera par
      le Conseil de sécurité des Nations Unies. Toute déclaration unilaté-
      rale, sous quelque forme que ce soit, qui n’est pas approuvée par le
      Conseil de sécurité n’a aucun effet juridique sur le statut futur du
      Kosovo. »
   53. Par conséquent, toute déclaration unilatérale affectant le statut
 utur du Kosovo n’a aucune validité juridique tant qu’elle n’a pas été
approuvée par le Conseil de sécurité et cela quelle qu’en soit la forme et
quelles que soient les intentions de ses auteurs. Il ne suffirait pas, comme
 e laisse entendre la Cour, que ceux-ci sortent du cadre de la loi pour ne
plus être soumis à celle-ci.
   54. La Cour estime que l’absence de réaction du Conseil de sécurité,
du Secrétaire général ou de son représentant spécial face à la déclaration
d’indépendance confirme que celle-ci n’émane pas de l’Assemblée du
Kosovo, et elle oppose cette absence de réaction à celles intervenues
auparavant entre 2002 et 2005, lorsque
      « le représentant spécial avait jugé plusieurs actes incompatibles avec
      le cadre constitutionnel au motif qu’ils « dépass[aient] le champ de

112

      compétences [de l’Assemblée] » (dossier déposé par l’Organisation
      des Nations Unies, pièce no 189, 7 février 2003) et excédaient donc
      les pouvoirs de l’Assemblée du Kosovo » (avis, par. 108).


   55. Or, le Conseil de sécurité était empêché de décider, depuis qu’il a
été saisi du rapport Ahtisaari, en mars 2007, au sujet de la question du
Kosovo, faute d’accord entre ses membres permanents. Et, comme cela
est courant aux Nations Unies, cette paralysie du Conseil se répercutait
sur le Secrétaire général, chargé de mettre en œuvre ses décisions, et sur
son représentant spécial.
   56. Le blocage du Conseil de sécurité ne décharge pas les parties à un
différend de leurs obligations, ni par conséquent les membres de l’Assem-
blée du Kosovo du respect du cadre constitutionnel et de la résolu-
 ion 1244. Si tel était le cas, ce serait porter atteinte à la crédibilité du
système de sécurité collective établi par la Charte des Nations Unies. Ce
serait, en effet, laisser les parties à un différend face à face, chacun pou-
vant mettre en œuvre unilatéralement sa position. Et, théoriquement,
 ’autre partie, la Serbie, aurait pu, se fondant sur la même paralysie, se
dire justifiée à exercer pleinement et effectivement la souveraineté sur le
Kosovo, dans le cadre de la défense de l’intégrité de son territoire.

   57. A mon avis, la situation de blocage, à un moment donné, du
Conseil de sécurité ne peut justifier les actes unilatéraux ou les faits
accomplis de la part de l’une ou de l’autre des parties, ni leur approbation
 acite. La non-prise de décision par le Conseil, du fait du droit de veto de
 ’un des membres permanents, est prévue par la Charte. Son effet juridi-
que s’arrête là ; l’absence d’action est un acte politique en soi.
   58. D’autre part, bien que ne pouvant se prononcer sur le rapport Ahti-
saari, dont il a été saisi en mars 2007, le Conseil n’en a pas moins encou-
ragé des tentatives de médiation entre les parties, notamment lorsqu’il a
décidé d’envoyer une mission, composée des membres du Conseil et
conduite par Johan C. Verbeke, représentant de la Belgique, en avril 2007,
à Belgrade et à Pristina (S/2007/220 du 20 avril 2007) et lorsqu’il a sou-
 enu l’initiative de la troïka (Union européenne, Etats-Unis et Russie)
créée par le groupe de contact pour rapprocher les deux parties (de juillet
à décembre 2007).
   59. Dans ces conditions, je ne peux partager l’interprétation que la
Cour fait du « silence » du représentant spécial du Secrétaire général, qui
confirmerait ainsi que la déclaration d’indépendance n’émane pas de
 ’Assemblée des institutions provisoires d’administration autonome du
Kosovo.
   60. On sait à quel point l’interprétation en droit international du
« silence » des acteurs concernés est délicate. En tous cas, le silence doit
être interprété par référence à l’ensemble du contexte en question et de
son arrière-plan. En l’occurrence, la paralysie des instances des Nations
Unies dans le déroulement du processus visant à déterminer le statut

113

 utur du Kosovo ne permet pas de considérer qu’une déclaration unila-
 érale d’indépendance, qui était jusque-là non conforme au droit interna-
 ional, aurait tout d’un coup gagné un brevet de conformité. En effet, le
représentant spécial du Secrétaire général n’a pas manqué de réagir parce
qu’il aurait jugé la déclaration conforme au droit international, mais tout
simplement parce que l’instance politique, dont il dépend, était dans
 ’incapacité de se prononcer sur le déroulement du processus en cours
pour le règlement du statut futur du Kosovo.
   61. La Cour se livre ensuite à des considérations sur la résolution 1244
pour en conclure que celle-ci ne renferme pas d’interdiction liant les
auteurs de la déclaration d’indépendance (avis, par. 118). Et pour cause,
puisque les institutions provisoires n’avaient pas encore été créées et que
 es auteurs en question ne pouvaient encore être identifiés. Le problème,
en réalité, n’est pas, à ce stade, de savoir si la résolution 1244 a entendu
 mposer une interdiction d’agir aux auteurs de la déclaration d’indépen-
dance, mais seulement de rappeler le caractère obligatoire de ce texte qui
s’impose aux institutions futures créées pour « assurer une administration
 ntérimaire dans le cadre de laquelle la population du Kosovo pourra
 ouir d’une autonomie substantielle au sein de la République fédérale de
Yougoslavie » (paragraphe 10 de la résolution 1244 (1999) du Conseil de
sécurité).
   62. La MINUK a adopté ainsi le cadre constitutionnel et mis en place
 ’administration intérimaire sur la base du mandat que lui a confié le
Conseil de sécurité dans sa résolution 1244. Dès lors, la violation du
cadre constitutionnel entraîne en même temps celle de la résolution du
Conseil de sécurité qui s’impose à tous les Etats et aux acteurs non éta-
 iques au Kosovo, puisque ce territoire a été placé sous administration
des Nations Unies. Il est difficile dans ces conditions de comprendre que
 a Cour puisse conclure que « la résolution 1244 (1999) du Conseil de
sécurité ne faisait pas obstacle à ce que les auteurs de la déclaration du
17 février 2008 proclament l’indépendance du Kosovo vis-à-vis de la
République de Serbie » (avis, par. 119). A mon sens, elle y fait obstacle,
au moins à un double titre, parce qu’elle sort du cadre constitutionnel
établi sur la base du mandat donné à la MINUK par cette résolution, et
parce qu’elle procède unilatéralement alors que le statut définitif du
Kosovo doit être approuvé par le Conseil de sécurité.
   63. Enfin, comment comprendre, à supposer même que la déclaration
du 17 février 2008 émane d’une centaine de personnes qui se sont auto-
proclamées représentantes du peuple du Kosovo, que celles-ci puissent
enfreindre l’ordre juridique établi par la MINUK dans le cadre constitu-
 ionnel et auquel tous les habitants du Kosovo sont censés se conformer ?

  64. A cela, la Cour se contente d’affirmer que, lors de l’adoption de la
déclaration d’indépendance, ses auteurs n’étaient pas liés par le cadre
constitutionnel et que cette déclaration n’était pas un acte destiné à pren-
dre effet dans l’ordre juridique mis en place par les Nations Unies (ibid.,
par. 121). Mais alors de quel ordre juridique relevaient les auteurs et la

114

déclaration elle-même ? Ce n’est en tout cas ni l’ordre juridique serbe ni
celui d’un nouvel Etat souverain. Et ce n’est pas parce qu’ils ne feraient
pas partie des institutions intérimaires que les auteurs échapperaient à
 ’ordre juridique établi par le règlement 1999/1 de la MINUK, selon
 equel « tous les pouvoirs législatifs et exécutifs afférents au Kosovo, y
compris l’administration de l’ordre judiciaire, sont conférés à la MINUK
et exercés par le représentant spécial du Secrétaire général ». Cela signifie
simplement que tous les habitants du Kosovo sont soumis à ces pouvoirs
et doivent respecter le régime d’autonomie institué par les Nations Unies.
Dès lors, à mon avis, peu importe que les auteurs de la déclaration
d’indépendance soient considérés comme membres ou non de l’Assem-
blée du Kosovo ; ils ne pouvaient de toute façon adopter une déclaration
contraire au cadre constitutionnel et à la résolution 1244 du Conseil de
sécurité, dans la mesure où elle va à l’encontre du régime juridique
d’administration du Kosovo mis en place par les Nations Unies.
   65. Cela étant, la Cour a minimisé le sens et la portée de son avis
puisqu’elle l’a limité à la déclaration en tant que telle, détachée de ses
effets juridiques. Dès lors, on peut se demander en quoi cet avis qui
conclut qu’une déclaration, adoptée par une centaine de personnes auto-
proclamées représentantes du peuple, n’a pas violé le droit international,
peut-il éclairer l’organe demandeur, l’Assemblée générale, dans son action
propre future.
   66. Le mystère est total, même si l’avis fera l’objet d’une exploitation
politique.
   67. Je serais tenté de dire, en ce qui me concerne, qu’il en résulte que
 ’assistance de la Cour à l’Assemblée générale en vient, de la sorte, à
devenir insignifiante et qu’il s’agit là d’une raison supplémentaire qui
aurait dû amener la Cour à user de son pouvoir discrétionnaire et à ne
pas répondre à la demande d’avis.
   68. Finalement, dans cette affaire, la Cour n’a pas relevé de règles de
droit international, générales ou spéciales, régissant la déclaration d’indé-
pendance du 17 février 2008 ; le droit international général serait inopé-
rant en la matière et le droit des Nations Unies ne couvrirait pas l’hypo-
 hèse retenue par la Cour d’une déclaration née dans un ordre juridique
 ndéterminé. Dès lors, on ne voit pas ce qui empêcherait, en droit, les
Nations Unies de poursuivre l’œuvre de médiation relative au Kosovo en
coopération avec les organisations régionales concernées.

  69. Il en va de telles déclarations comme de l’écume des jours ; elles ne
permettent ni de rejeter le passé dans l’oubli, ni de construire l’avenir sur
es fragments du présent.

                                         (Signé) Mohamed BENNOUNA.




115

